internal_revenue_service number release date index no mar dear i am responding to your date inquiry on behalf of your constituent sale of frequent flyer miles as you requested we responded directly to copy of our response is enclosed a requested information about the excise_tax on the also asked how you and now former voted on this issue this tax was enacted as part of the taxpayer_relief_act_of_1997 we have no information on congressional voting so we are unable to answer this part of request if you have any questions please contact either me or sincerely associate chief_counsel passthroughs and special industries by richard a kocak chief branch enclosure internal_revenue_service index no mar dear i am responding to your letter to tax on the sale of frequent flyer miles requesting information about excise asked us to respond to you your letter states that your long distance carrier charged dollar_figure for federal excise_tax on the frequent flyer miles credited to your account you asked for information on the origin of this tax the congress in the taxpayer_relief_act_of_1997 said any amount_paid for the right to award frequent flyer miles is subject_to an excise_tax sec_4261 of the internal_revenue_code when your long distance carrier purchased the right to award the frequent flyer miles it paid the tax to the air carrier selling the miles the air carrier then should have paid the tax to the united_states this tax does not apply to you because you are not paying for the right to award frequent flyer miles the long distance carrier may be charging you an amount representing the tax paid on its purchase of the frequent flyer miles but the tax does not apply to your receipt of the miles as a result of changing long distance carriers this tax and several other air transportation federal excise_taxes are paid into the airport_and_airway_trust_fund the trust fund the trust fund uses these funds to plan construct develop operate and maintain air traffic control air navigation and airway system communications in addition the trust fund covers the portion of the department of transportation’s budget dealing with air transportation and air safety this includes over half of the costs of the federal aviation administration you have also asked how no information on this matter and voted on this tax we have i hope this information is helpful if you have any questions please contact either me or sincerely associate chief_counsel passthroughs and special industries by richard a kocak chief branch cc
